         Case 18-13981-JDW                         Doc 21            Filed 11/20/18 Entered 11/20/18 12:07:09           Desc Main
                                                                     Document     Page 1 of 2

                                                               United States Bankruptcy Court
                                                                      Northern District of Mississippi
 In re      Cora Long                                                                                    Case No.   18-13981
                                                                                    Debtor(s)            Chapter    13



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on November 20, 2018, a copy of     Agreed Order Continuing Meeting Of Creditors to December 17,
2018, at 2:00 p.m. at the Oxford Conference Center, 102 Ed Perry Blvd., Oxford, Mississippi 38655, Objection to Confirmation
Deadline Extended to December 31, 2018, and Objections to Confirmation to be heard on January 8, 2018, at 1:30 p.m. at the
U.S.Federal Building, 911 Jackson Avenue, Oxford, Mississippi 38655. was served electronically or by regular United
States mail to all interested parties, the Trustee and all creditors listed below.



 Benton County Chancery Clerk
 PO Box 218
 Ashland, MS 38603-0218
 Benton County Tax Collector
 PO Box 337
 Ashland, MS 38603
 Internal Revenue Service
 P.O. Box 7346
 Philadelphia, PA 19101
 Mississippi Department Of Revenue
 Bankruptcy Division
 P.O. Box 22808
 Jackson, MS 39225
 Office Of U.S. Attorney
 U.S. Department Of Education
 900 Jefferson Ave
 Oxford, MS 38655-3608
 Office Of U.S. Attorney
 USDA-RHA
 900 Jefferson Ave
 Oxford, MS 38655-3608
 Sallie Mae
 PO Box 9500
 Wilkes Barre, PA 18773-9500
 Santander Consumer USA, Inc.
 Attn: Bankrutpcy Department
 PO Box 560284
 Dallas, TX 75356-0284
 Stephens Millirons, PC
 120 Seve Cedars Dr
 Huntsville, AL 35802
 U.S. Department Of Education
 61 Forsyth St SW Ste 19T40
 Atlanta, GA 30303-8919
 USDA - Rural Housing
 Bankruptcy Section
 PO Box 66879
 Saint Louis, MO 63166-6879
 USDA - Rural Development
 3101 Mullins Dr
 Corinth, MS 38834-8570
 USDA - Rural Development
 Attn: Bankruptcy Section
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
        Case 18-13981-JDW                          Doc 21            Filed 11/20/18 Entered 11/20/18 12:07:09   Desc Main
                                                                     Document     Page 2 of 2

 PO Box 66879
 Saint Louis, MO 63166-6879
 Verizon Wireless Bankruptcy Admin
 500 Technology Dr Ste 500
 Saint Charles, MO 63304-2225



                                                                              /s/ Robert H. Lomenick
                                                                              Robert H. Lomenick 104186
                                                                              Schneller & Lomenick, P.A.
                                                                              126 North Spring Street
                                                                              Post Office Box 417
                                                                              Holly Springs, MS 38635
                                                                              662-252-3224Fax:662-252-2858
                                                                              rlomenick@gmail.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
